Motion GRANTED and Order filed June 27, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00523-CV
                                    ____________

  IN RE ATLANTIC SOUNDING CO INC., AND WEEKS MARINE, INC.,
                            Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               113th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2017-38112

                                      ORDER

      On June 26, 2018, relators Atlantic Sounding Co Inc., and Weeks Marine,
Inc., filed a petition for writ of mandamus in this court. Relators ask this court to
order the Honorable Michael Landrum, Judge of the 113th District Court, in Harris
County, Texas, to set aside his order dated June 7, 2018, entered in trial court number
2017-38112, styled Reco Graham v. Atlantic Sounding Co, Inc., and Weeks Marine,
Inc.. Relators claim respondent abused his discretion by ordering them to produce
documents and materials protected by the attorney client and work product
privileges.

      Relators also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. Relators asked this court to stay proceedings in the
trial court pending a decision on the petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER the June 7, 2018 order entered in trial court cause number 2017-
38112, Reco Graham v. Atlantic Sounding Co, Inc., and Weeks Marine, Inc.,
STAYED until a final decision by this court on relators’ petition for writ of
mandamus, or until further order of this court.

      In addition, the court requests Reco Graham, the real party-in-interest, to file
a response to the petition for writ of mandamus on or before July 11, 2018. See Tex.
R. App. P. 52.4.

                                   PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.